Citation Nr: 1814326	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-03 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected pleural plaques associated with asbestos exposure with emphysema.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active military duty from October 1957 to October 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a videoconference hearing before the undersigned Veteran Law Judge, in July 2016, and transcript of the hearing is of record. 

The Board remanded the claim for additional development in November 2016 and October 2017. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Sleep apnea did not manifest during service, and any current diagnosis of sleep apnea is not attributable to service or secondary to a service-connected disability.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by military service, nor secondary to a service-connected disability.  38 U.S.C. § 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the AOJ has substantially complied with the Board's November 2016 and October 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board acknowledges that the Veteran's representative has contested the adequacy of the medical opinions of record, but as discussed in greater detail below, the Board finds that these opinions are sufficient ,when considered together, upon which to adjudicate this appeal.

II.  Service Connection  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service (nexus).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted, as well, on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A finding of secondary service connection requires competent and credible evidence connecting the asserted disorder with the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

      A.  Factual Background

Service treatment records, including August 1957 enlistment and August 1961 separation examination reports, fail to indicate sleep apnea complaints or treatment.  In fact, in associated medical history reports dated in August 1957, June 1961, and August 1961, the Veteran specifically denied frequent trouble sleeping. 

Post-service records indicate the Veteran began complaining about sleep problems in a private treatment record dated in April 2005.  In an April 2005 private treatment note, the Veteran stated he has felt sleepier over the past two years.  His wife described nighttime snoring and observed apnea.  He stated he was not interested in a sleep study.  In a January 2014 VA progress note, the Veteran's wife reported that he sometimes stops sleeping at night and he snores.  A January 2014 VA sleep study showed mild obstructive sleep apnea.  The examiner noted the Veteran is also on a beta blocker which may be contributing to some of his sleep symptoms.  In a March 2014 VA progress note, the Veteran reported that he was asymptomatic until three years ago when he underwent surgery to remove his spleen.  Since coming home, his wife noticed that he seemed to be snoring loudly at night and there were times when he would stop breathing for a few seconds.  He started having daytime somnolence around the latter half of 2013, although none of these affected his functionality.  In a March 2014 VA progress note, the Veteran requested corrections of his medical records for accuracy.  He stated that his splenectomy was performed in 2004, and his daytime somnolence started after the splenectomy.  Additional treatment records indicate the Veteran's sleep apnea was treated with a continuous positive airway pressure (CPAP) ventilator. 

In a September 2014 statement, the Veteran's wife stated the she and the Veteran were married in 1960 while the Veteran was in the military.  She reported she was frequently aware of his not breathing while asleep.  She would wake him and he would gasp and turn over and start snoring.  Later, in 2004, he had to have his spleen removed.  He was in the recovery room a very long time, and a nurse had asked her if the Veteran stopped breather when he slept.  She asserted she told the nurse he did.  The nurse informed her that he had stopped breathing in the recovery room and he was being kept overnight to observe his breathing.  She stated that he had the same issue until he lost some weight and this became less frequent.  He still has issues and uses a CPAP. 

In a November 2016 VA opinion report, the VA examiner reviewed the claims file and reported there is no evidence of a sleeping condition during active duty and physical exams do not report any sleeping problems or symptoms associated with sleep apnea; therefore, the Veteran's sleep apnea is less likely than not related to service.  The examiner also stated there is no medical evidence to support pleural plaques would cause or aggravate sleep apnea.  The examiner noted the Veteran's sleep apnea was diagnosed in 2014 and is likely related to his anatomy, age, and obesity.  

In an October 2017 VA opinion, the examiner stated the there is no medical evidence of symptoms related to sleep apnea during active duty in STRs.  The Veteran's wife reported symptoms in 2014 after patient was diagnosed with OSA, there is no evidence of this prior to diagnosis in 2014 and snoring does not always mean there is sleep apnea.  Testing for sleep apnea was not done until around 2000.  The Veteran's risk factors for sleep apnea are likely related to anatomy, age, being male, and obesity.  The examiner noted the Veteran was 185lbs when he was discharged from the service. 

 	B.  Analysis

The evidence reflects that the Veteran has a current diagnosis of obstructive sleep apnea.  Having reviewed the complete record, however, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current sleep apnea was incurred in or otherwise related to his military service or service-connected pleural plaques with emphysema.

In that regard, the Board finds the November 2016 and October 2017 VA medical opinions to be of significant probative value when considered together.  As noted in the prior remand, the Board found the November 2016 opinion to be inadequate as to direct service connection.  The Board finds that the October 2017 addendum opinion addresses and cures the prior inadequacies with the November 2016 opinion as regards direct service connection. 

Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The reviewer considered the Veteran's claims file, his contentions, the medical evidence of record, and conducted a complete physical examination, but concluded that the Veteran's obstructive sleep apnea was not caused by or related to his active duty service.  Furthermore, complete and thorough rationale was provided for the opinions rendered.  Specifically, the examiner noted the absence of complaints of sleep-related problems in service, the fact that the Veteran has additional risk factors such as anatomy, age, sex, and obesity, and that the Veteran was not diagnosed with sleep apnea until 2014 (or more than 40 years after separation from service).  The examiner's conclusions were fully explained and consistent with the credible evidence of record.  In the Board's judgment, the examiner adequately addressed the question of secondary aggravation.

The Board has considered the Veteran's contentions that his service-connected pleural plaques with emphysema has either caused or aggravated his sleep apnea.  However, the Board finds the VA examiner's opinions to be of significant probative value that neither the direct nor secondary theory of entitlement supports a claim for service connection.  As stated previously, the VA examiner's opinion was definitive (when considering the November 2016 opinion and October 2017 opinion together), based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  Furthermore, the examiner's conclusion was fully explained and consistent with the credible evidence of record.

The Veteran and his representative have been accorded ample opportunity to present competent medical evidence in support of his claim; they have failed to do so.  See 38 U.S.C. § 5107(a) (2012) (it is the claimant's responsibility to support a claim for VA benefits).

The Board also acknowledges the Veteran's own assertions that his current obstructive sleep apnea was caused by his service-connected pleural plaques with emphysema.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as subjective complaints of awaking at night and other observable sleep problems, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to render an opinion as to the cause or etiology of his sleep apnea because he does not have the requisite medical knowledge or training to provide an opinion on such a complex medical issue.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Diagnosing and determining the cause of sleep apnea requires clinical testing, the ability to understand and review complex medical treatises, and advanced medical training that the Veteran does not possess.  Thus, the Veteran's assertions of a nexus are not competent.

Although the Veteran and his wife have stated that his sleep apnea began during his active duty, there are no reports of a sleep disorders during the Veteran's active service.  Furthermore, in VA treatment records, the Veteran and his wife stated the Veteran's sleeping problems began after his splenectomy in 2004.  As such, the Board does not find the Veteran's statements sufficiently credible to substantiate that the condition has manifested chronic and continuous symptomatology since active duty.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other earlier lay statements that he had not received any wounds in service).  Likewise, the first objective evidence of obstructive sleep apnea is in a January 2014 sleep study, more than 40 years following separation.  As noted, at separation from service, the Veteran denied a history of sleep problems.  For these reasons the Board finds that service connection is not warranted for the Veteran's obstructive sleep apnea.  

In sum, the preponderance of the evidence is against the Veteran's claim for service connection.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected pleural plaques associated with asbestos exposure with emphysema, is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


